Citation Nr: 0513939	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-32 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1949.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from August 2002 and 
April 2004 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(RO).

A motion to advance this case on the Board's docket, which 
was received by the Board on April 28, 2005, was granted by 
the Board on April 28, 2005, for good cause.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  In an October 1977 unappealed rating decision, the RO 
denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss.

2.  Additional evidence received subsequent to the rating 
decisions issued in 1977 includes private and VA medical 
records, as well as lay statements, and statements from the 
veteran and his representative.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for bilateral hearing loss was not previously of 
record and raises a reasonable possibility of substantiating 
the veteran's claim.

4.  The veteran currently has bilateral hearing loss that is 
related to his military service.

5.  The veteran currently has bilateral tinnitus that is 
related to his military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim for entitlement to 
service connection for bilateral hearing loss is new and 
material and the claim, therefore, is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2004).

2.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).

3.  Bilateral tinnitus was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the claimant by 
letters dated in July 2002, January 2004, April 2004, and 
August 2004 that VA would obtain all service 


personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statements of the case and supplemental statements of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  The veteran 
was afforded a VA examination of both ears in February 2003.  
Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, and in light of the 
decision herein, the Board finds that any such failure is 
harmless.  See also Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet.App. April 14, 2005).

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, 


including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of sensorineural hearing loss, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

New and material evidence to reopen a claim for bilateral 
hearing loss.

The veteran served on active duty from September 1945 to 
September 1949.  A previous claim for service connection for 
bilateral hearing loss was filed in October 1976.  In rating 
decisions issued in January 1977 and October 1977, the RO 
denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss finding that the 
veteran did not receive treatment for hearing loss in service 
and that his separation examination did not indicate hearing 
loss.  The veteran was notified of the RO's denial of the 
claim, and he entered a timely notice of disagreement with 
this decision.  The veteran was issued a statement of the 
case in November 1977, however he did not perfect the appeal.  
Therefore, the decision was final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976 & 1977); see 
also 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the 


case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).
A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c) (2004).  As the veteran in this case filed his claim 
to reopen the issue of entitlement to service connection for 
bilateral hearing loss in June 2002, after the effective date 
for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence will be applied here.  The revised 
regulation states that new and material evidence is neither 
cumulative nor redundant of evidence already of record at the 
time of the last final denial and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In order to be new and material, evidence must be probative 
as to an element that was a specified basis of the prior 
final disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999) (en banc); 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); see 38 
C.F.R. § 3.156.  The basis of the 1977 denials of the 
veteran's claim was that the veteran's hearing acuity was 
essentially normal at the time of his service separation 
examination, and that there had been no treatment for hearing 
loss while in service.

The additional evidence submitted since the 1977 unappealed 
rating decisions includes the veteran's discharge records, VA 
treatment records, a VA examination report, a private medical 
report and opinion, a local hearing transcript, a Board 
hearing transcript, a lay statement from the veteran's 
brother, a lay statement from an in-service comrade, a lay 
statement from an in-service shipmate, and statements from 
the veteran and his representative.  These documents 
respectively show bilateral hearing loss, offer opinions as 
to the etiology of the hearing loss, offer supporting 
evidence of acoustic trauma while in service, and indicate 
the on-set of hearing loss in or after service.  The Board 
finds that this newly associated evidence 


is neither cumulative nor redundant of evidence already of 
record at the time of the last final denial and does raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  New and material evidence having been 
submitted, the veteran's claim for entitlement to service 
connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss and tinnitus.

The veteran's service medical records are silent for 
treatment of any hearing loss or ear-related condition.  The 
veteran's hearing was reported as normal at his September 
1949 separation examination, showing "15/15" in both ears 
upon both spoken and whispered voice testing.  No separation 
audiological evaluation was conducted.

The veteran claims that his current bilateral hearing 
disability is the result of noise exposure experienced while 
he was working as a light anti-aircraft gun crewman with 20 
millimeter (mm.) and 40 mm. guns on no fewer than six 
different ships.  He also claims that he was exposed to five-
inch gun noise on these ships.  Further, the veteran claims 
that he was also exposed to gunfire during target practice in 
a cave while stationed in the Mediterranean.  The veteran 
does not remember being issued or wearing ear protection 
during any of these situations.  Evidence associated with the 
claims file supports and confirms that the veteran served in 
this capacity.  The Board acknowledges that the veteran was 
exposed to acoustic trauma while on active service duty.

Private audiological records from September 1964 indicate 
that the veteran sought treatment for hearing loss.  The 
veteran reported, "that hearing was down when dismissed from 
service."  An audiogram performed at that time was 
interpreted to show that the veteran had "a mixed deafness 
bilateral," and the physician diagnosed the condition as 
"sensori-neural deafness bilateral."  A June 1977 letter 
received from this physician indicates that he also examined 
the veteran in May 1971, "On both occasions [the veteran] 
showed a sensori-neural deafness, more advanced in 1971."  
External examination of the veteran's ears, nose and throat 
was negative.  


The physician also noted that the veteran was wearing a 
hearing aid at their meeting in June 1977, "Apparently this 
was done at some Veteran's Administration Hospital."

VA outpatient treatment records from October 1976 show that 
the veteran reported intermittent, high-pitched tinnitus and 
decreased hearing for approximately 30 years, with a more 
noticeable loss over the past two years.  He reported a 
"long standing hearing loss noticed [first] at discharge 
from service."  The veteran reported "considerable exposure 
to cannon and gun fire during military."  He denied family 
history of hearing loss, acoustic trauma "beyond service," 
oterrhea, otalgia, earache, drainage, and vertigo.  He 
complained that he could not hear the customers in his paint 
store.  Physical examination showed that the veteran's 
tympanic membranes were clear, intact bilaterally with "cone 
of light present," and within normal limits; however the 
right tympanic membrane showed some evidence of scarring 
"from probable old perforation."  The veteran was observed 
to have presbycusis and sensorineural hearing loss, 
"possible acoustic trauma in service."  The veteran 
underwent an audiogram and was then referred to be fitted for 
hearing aids.  The audiogram results were not interpreted and 
organized into a formal report for VA purposes.  However, the 
examiner also recommended that the veteran "See [name] about 
service connection for his hearing loss."

On a VA audiological examination from September 1977, pure 
tone thresholds, in decibels and on air conduction, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
45
N/A
55
LEFT
35
45
45
N/A
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.  It was 
noted that these results "agree very closely with the 
findings of October 1976."  Hearing disability, for purposes 
of VA compensation, is specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.  Although the September 1977 audiogram did 
not record a measurement at the 3000-Hertz range, the Board 
observes that the recorded values would otherwise meet the 
definition of hearing loss for VA purposes under the 
provisions of 38 C.F.R. § 3.385.

At the September 1977 examination, the veteran reported 
difficulty hearing high-pitched tones.  He also reported no 
history of noise trauma since his active military service.  
He did report that his father had hearing loss "as an older 
man," but that there was no history of otosclerosis.  The 
diagnosis was "neuro-sensory hearing loss probably not noise 
induced audiogram characteristic of cochlear otosclerosis but 
no family history."

A VA audiologist's report from approximately 1994 or 1995 
shows that the veteran complained of "periodic binaural 
tinnitus" and progressive "senori-neural hearing loss 
bilaterally."  He reported a history of noise exposure 
consistent with the above, and the audiologist noted, "All 
other case history information is non-contributory."  Upon 
examination, the veteran's left tympanic membrane was normal, 
and the right tympanic membrane was observed to have a 
"healed perforation."  The diagnoses were "Moderate to 
profound sensori-neural hearing loss; Good speech recognition 
ability, bilaterally; Normal Type A tympanograms-indicative 
of normal middle ear function."  It was recommended that the 
veteran undergo annual audiograms.

There are four uninterpreted VA audiograms associated with 
the claims file.  They are dated in October 1980, March 1995, 
November 1997, and November 1998.

VA outpatient treatment notes from November 1998 show that 
the veteran reported periodic tinnitus and attributed his 
hearing loss to military noise exposure.  Tympanic membranes 
were normal and the diagnoses were "moderate to profound 
sensori-neural hearing loss" on the right and "moderate to 
severe sensori-neural hearing loss" on the left.

VA outpatient treatment notes from December 1999 show that 
the veteran had normal tympanic membranes, and that his 
hearing had been stable since November 1998.  His speech 
recognition was recorded at 88 percent on the right ear and 
96 percent on the left ear.  The examiner recommended hearing 
aid checks every six months.

A July 2002 VA treatment shows that the veteran reported 
continued bilateral hearing loss and tinnitus, with no 
noticed further decrease in hearing ability.  The veteran's 
tympanic membranes were normal, and he had "moderate to 
profound sensorineural hearing loss" bilaterally.  Word 
identification was recorded at 92 percent bilaterally, and 
his speech and language skills were noted as adequate for 
activities of daily living.  No significant decrease was 
noted when compared to an unassociated evaluation dated in 
March 2001.

A November 2002 private physician's report regarding 
examination of the veteran's hearing indicates that he 
reported long-standing hearing loss, first noted upon 
returning from the military when he could not hear the family 
clock ticking anymore.  He reported that he had not 
experienced "any particular otological trauma other than the 
noise trauma."  The veteran reported bilateral tinnitus.  
The examiner observed that the veteran "gets along pretty 
well with the hearing aids," but that he "is very 
auditorally handicapped without them."  The veteran reported 
that only one brother had a hearing loss problem, and that 
the brother had also "had a similar sort of exposure to 
noise in service."  Neither his nine other siblings, nor his 
parents, had any evidence of hearing loss.

Although the report indicates that an audiogram was 
performed, it is not associated with the claims file.  
However, the physician stated that the veteran had a 
"binaural 


neurosensory hearing loss, a rather flat loss in both ears."  
The physician noted that the veteran's hearing loss was "a 
little greater in the right ear with a pure tone average of 
close to 90 decibels where as in the left ear it is more like 
75 decibels."  Speech discrimination was recorded at 96 
percent in both ears.  The physician opined, "Severe 
neurosensory hearing loss bilaterally which may well be 
related to significant noise exposure while in the service."  
The physician also stated, "the absolute causality 
relationship cannot be established, it certainly sounds 
reasonable that it was, in fact, a related phenomenon."

A February 2003 VA examination report shows that the veteran 
reported difficulty understanding speech in noise and in 
quiet.  The veteran reported a history of acoustic trauma 
consistent with the above.  He denied recreational and 
occupational noise exposure.  The veteran complained of daily 
intermittent tinnitus.  At the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
90
75
85
90
LEFT
65
80
65
70
90

Speech audiometry revealed speech recognition ability of 90 
percent bilaterally.  These results meet the definition of 
hearing loss for VA purposes under the provisions of 
38 C.F.R. § 3.385.

The examiner offered a diagnosis of "severe to profound 
sensorineural hearing loss in the right ear; moderately-
severe to profound sensorineural hearing loss in the left 
ear," and "periodic bilateral tinnitus."  The examiner 
opined, "Given the indication of hearing within normal 
limits by VA standards in 1964 [] and the otologist's opinion 
in 1977 that the hearing loss was not likely noise induced, 
it is less than likely that the veteran's hearing loss was 
not likely noise induced, it is less than likely that the 
veteran's hearing loss is due to his time in service."  The 
examiner also opined, "The tinnitus is likely secondary to 
his hearing loss."

At the veteran's November 2003 local hearing and at his April 
2005 videoconference hearing before the Board, the veteran 
testified that he had experienced tinnitus while in service, 
but "it got bad after I was out for a few years."  He also 
testified that he has experienced tinnitus from his time in 
service to the present.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  An October 1976 lay statement from a former superior 
officer of the veteran's, indicates that he noticed that the 
veteran seemed to experience a "slight" hearing loss while 
on active duty.  In an April 2002 statement, K.E.P., who had 
been stationed with the veteran, wrote regarding the acoustic 
trauma experienced by the veteran, himself, and their fellow 
soldiers.  In an August 2004 statement, C.B., who had been 
stationed with the veteran, wrote regarding the acoustic 
trauma experienced by the veteran and himself while target 
shooting, and while on-board the same vessel.

A statement received in May 1977 from the veteran's brother 
states that he noticed the veteran's hearing loss after he 
returned home from active duty in September 1949.  The 
brother recalled that the veteran asked about whether they 
still had the clock in the downstairs hallway.  The brother 
realized that the veteran "couldn't hear it tick anymore and 
could hardly hear it chime."  A statement received by the 
veteran's wife in May 1977 indicates that they had met in 
1952, approximately three years after the veteran's 
separation from active service.  She stated, "It was obvious 
his hearing wasn't normal."  She indicated that the veteran 
was "having a hard time waiting on customers at the store."  
The veteran's wife also stated that when he turned on the 
television, the children would leave the room, presumably 
because the volume was too loud for them.  A friend and co-
worker of "at least thirty years" wrote in a November 1976 
statement, "I noticed his hearing getting poorer."  He also 
stated, "[The veteran] had told me years ago that he was 
close to a big gun when it went off."   A November 1976 lay 
statement from a friend indicates that the veteran's hearing 
had seemed to have "gradually deteriorated" in the 15 years 
that he had known him.  

Again, lay statements are considered competent evidence to 
describe symptoms of a disease or disability or an injury.  
However, when the determinative issue involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The lay 
statements submitted support the veteran's contentions 
regarding acoustic trauma in service, the on-set of a hearing 
disability in service, and the effects of that hearing 
disability in the 55 years since service separation.  The 
Board also notes that these numerous statements do not 
purport knowledge as to the etiology of the veteran's current 
diagnosed hearing loss and tinnitus disabilities, nor do they 
purport to possess medical expertise.

In this case, the service medical records do not show hearing 
loss at any time during the veteran's active service.  The 
earliest medical evidence of hearing loss appears in 
approximately 1964.  However, although hearing loss is not 
shown in service or at separation there from, service 
connection can be established for hearing loss if medical 
evidence shows that it is actually due to incidents of 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence of record shows that the veteran was a light 
anti-aircraft gun crewman who was exposed to acoustic trauma.  
Although the VA examiner in February 2003 stated that the 
veteran's hearing loss is not likely due to acoustic trauma 
in service, this opinion was founded upon an uninterpreted 
private audiogram from 1964 and a 1977 VA impression that the 
veteran's hearing loss was "probably not" the result of 
military noise exposure, but rather due to cochlear 
otosclerosis, a diagnosis which at no time had been assigned 
to the veteran's hearing conditions, and which had no root in 
family history.  To the contrary, the 1976 VA treatment notes 
did suggest that the veteran's hearing loss was attributable 
to his military noise exposure.  Further, the veteran's 
private physician provided an opinion linking the veteran's 
hearing loss to his military noise exposure.  That the 
private physician also stated, "the absolute causality 
relationship cannot be established," is irrelevant for VA 
purposes, as an "absolute" link is not necessary to support 
a claim of entitlement to service connection.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Consequently, the Board finds that the evidence is at least 
in equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for bilateral hearing loss and tinnitus is 
warranted.  Id.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


